Citation Nr: 1435916	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for metastatic melanoma and, if so, whether service connection may be granted. 

2.  Whether new and material evidence has been presented to reopen a claim of service connection for lung cancer.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for status post left radical neck dissection.


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968, including service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at an RO hearing in March 2012.  In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for lung cancer and service connection for status post left radical neck dissection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1994 decision, the RO denied service connection for metastatic melanoma.

2.  Evidence added to the record since the May 1994 decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to establish service connection for metastatic melanoma and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's metastatic melanoma may be attributed to his active service.

4.  In an unappealed March 1997 rating decision, the RO denied service connection for lung cancer.

5.  Evidence added to the record since the March 1997 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to establish service connection for lung cancer and raises a reasonable possibility of substantiating that claim.

6.  In an unappealed June 2004 rating decision, the RO denied service connection for status post left radical neck dissection.

7.  Evidence added to the record since the June 2004 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to establish service connection for status post left radical neck dissection and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 1994 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for metastatic melanoma have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for metastatic melanoma have been met.  38 U.S.C.A. §§ 1101, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).

4.  The March 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for lung cancer, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The June 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

7.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for status post left radical neck dissection, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims for Service Connection

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Metastatic Melanoma

The Veteran was diagnosed with metastatic melanoma in August 1987 and filed an original claim of entitlement to service connection for melanoma due to in-service herbicide exposure in July 1990.  The RO denied the Veteran's claim in an April 1991 rating decision and continued this denial by way of a May 1994 decision in which it was explained that the Veteran's claim for service connection was denied because a positive association has not been found to exist between exposure to herbicides and the subsequent development of metastatic melanoma.

The Veteran did not express disagreement with the May 1994 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the May 1994 determination.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1994 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

In July 2009, the Veteran submitted a claim to reopen.  In a November 2009 rating decision, the RO granted the Veteran's claim to reopen on the ground that the Veteran's alternative basis for service connection-that his melanoma was the result of sun exposure-is new and material evidence.  The RO also determined, however, that the evidence continued to show that this condition was not incurred in or aggravated by military service and denied service connection on that basis.

The Board finds that the Veteran's alternative basis for service connection, letters the Veteran wrote to his mother during service that document the severity of his sunburns at that time, and non-VA medical opinions concerning the effects of the Veteran's sun exposure constitute new and material evidence that raises the possibility of substantiating the Veteran's claim for service connection for metastatic melanoma, and thus, the Veteran's claim is reopened.

Now, turning to whether service connection is warranted, the Board notes that while it does not weigh evidence in determining whether to reopen a claim, the Board is obligated to evaluate the credibility of evidence and assign probative weight to competent evidence when addressing a claim on the merits.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran's service treatment records are negative for reports or diagnoses of skin cancer.  However, the Board finds it highly probative that the evidence of record includes a copy of a March 1968 letter in which the Veteran informed his family that he was badly sunburned.  The Veteran asserted during his July 2014 hearing that he was constantly without a shirt while serving in Vietnam; he rode in open air military vehicles that did not provide shade; he spent a portion of his Vietnam service on a mountain top without any foliage for shade; he was not given any ointments or lotions to protect himself from the harmful effects of intense sun exposure; and he experienced several sunburns as a result, including severe, blistering sunburns.  He reported that he does not recall having had any blistering sunburns during the periods before and after his active service, which he spent in Idaho.

In an August 2009 letter, non-VA dermatologist Dr. A.O. reported that it is a well-known fact that melanoma is caused by sun exposure, noted that the Veteran had significant sun exposure and several severe sunburns while serving in Vietnam, and concluded that there is a reasonable chance that the Veteran's melanoma could have been caused by his in-service sun exposure.  In a letter dated March 2012, non-VA dermatologist and dermatopathologist Dr. G.W. reported that it is a well-established medical fact that malignant melanomas are caused by sun exposure and concluded that the Veteran's melanoma was at least as likely as not caused by his sun exposure in Vietnam.  Dr. G.W. explained that the specific types of in-service exposure described by the Veteran are more likely to cause the kind of DNA damage that leads to melanoma, and noted that intermittent and intense sun exposure such as one would experience in Vietnam, which has a higher UV Index than Idaho, is far more damaging than consistent exposure.

The report of an October 2009 VA examination documents a VA clinician's opinion that it is less likely as not that the Veteran's in-service sun exposure was the most significant cause of his malignant melanoma.  In an April 2014 opinion, a VA clinician reported that the contention that sun exposure is the cause of melanoma, which involves cell mutation, is currently accepted as correct.  This clinician also noted, however, that the claim that some unique feature of sun exposure in Vietnam is more harmful at a molecular level than other sun exposure is an unproven assertion and the Veteran's in-service sun exposure was likely only a minor factor in his development of melanoma, if that.

In light of the competent and credible reports that were offered by the Veteran, Dr. A.O.'s opinion that there is a reasonable chance that the Veteran's melanoma could have been caused by his in-service sun exposure, Dr. G.W.'s opinion that the Veteran's melanoma was at least as likely as not caused by his in-service sun exposure, and additional opinions offered by VA examiners, the Board finds that the evidence stands in equipoise as to whether the Veteran's metastatic melanoma was caused or aggravated by his active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, resolving any doubt in the Veteran's favor, the Board finds that service connection for metastatic melanoma is warranted.

B.  Lung Cancer

In October 1996, the Veteran filed an original claim of entitlement to service connection for lung cancer.  In a rating decision dated March 1997, the RO denied the Veteran's claim because a diagnosis of primary site lung cancer was not of record.  The Veteran did not express disagreement with the March 1997 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the March 1997 determination.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the March 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.

In July 2009, the Veteran submitted a claim to reopen his claim for lung cancer, which he has asserted developed as a result of his metastatic melanoma.  In a November 2009 rating decision, the RO acknowledged the Veteran's lung cancer diagnosis, but denied the Veteran's claim to reopen on the ground that the denial of service connection for metastatic melanoma was continued, and thus, there was no basis for a grant of secondary service connection for lung cancer.  See 38 C.F.R. § 3.310 (2013) (disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

The Board finds that the unestablished fact that is necessary to substantiate the Veteran's claim for service connection is evidence of lung cancer that may be attributed to service, generally.  Thus, in light of the post-March 1997 evidence that shows that the Veteran has lung cancer that may be related to his metastatic melanoma and the Board's grant of service connection for metastatic melanoma, the Board finds that new and material evidence that may substantiate the Veteran's claim is of record and the claim must be reopened.  As the Veteran's claim for service connection has not been adjudicated by the RO in light of this new evidence, the Board may not address this issue at this time.  This issue is, therefore, remanded for further development.

C.  Status Post Left Radical Neck Dissection

In October 2003, the Veteran filed an original claim for service connection for status post left radical neck dissection, a procedure that he has asserted was necessitated by his metastatic melanoma.  In a rating decision dated June 2004, the RO denied the Veteran's claim because service connection was not established for the primary condition-melanoma.

The Veteran did not express disagreement with the June 2004 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the June 2004 determination.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.  In July 2009, the Veteran submitted a claim to reopen his claim, which the RO denied in a November 2009 rating decision.  The RO denied the Veteran's claim to reopen on the ground that the denial of service connection for metastatic melanoma was continued, and thus, there remained no basis for a grant of secondary service connection for status post left radical neck dissection.

As discussed with regard to the Veteran's claim for service connection for lung cancer, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the claimed condition may be attributed to a disability for which the Veteran has service connection.  Thus, in light of the grant of service connection for metastatic melanoma, the Board finds that the claim must be reopened and remanded for further development.


ORDER

Service connection for metastatic melanoma is granted.

New and material evidence having been submitted, reopening of the claim for service connection for lung cancer is granted.

New and material evidence having been submitted, reopening of the claim for service connection for status post left radical neck dissection is granted.


REMAND

As acknowledged previously, a remand is necessary so that the AOJ may adjudicate the Veteran's claims of entitlement to service connection for lung cancer and status post left radical neck dissection in light of his recent grant of service connection for metastatic melanoma.  While on remand, VA must also provide an examination to assess the nature of the claimed conditions and obtain medical opinions concerning their etiology, to include consideration as to whether these conditions developed secondary to or were necessitated by the Veteran's service-connected metastatic melanoma.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the healthcare providers and/or facilities that have provided treatment relevant to his claims of service connection for lung cancer and status post left radical neck dissection.  After obtaining the proper authorization, make reasonable efforts to obtain the additional records and associate them with the Veteran's claims file.  All efforts to obtain the identified records and any negative responses should be documented in the claims folder.

2.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to evaluate his lung cancer and status post left radical neck dissection disability.  All findings and conclusions should be supported with a complete rationale.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner is asked to do the following:

First, opine as to the nature, etiology, and onset of the Veteran's lung cancer by commenting on the following:

   (a) Whether it is at least as likely as not that the Veteran's lung cancer had onset during his period of active service or within one year of his period of active service.

   (b) Whether it is at least as likely as not that the Veteran's lung cancer is in any way related to the Veteran's period of active service, to include in-service herbicide exposure.

   (c) Whether it is at least as likely as not that any service-connected disability (singly or jointly) caused the Veteran's lung cancer, to include a determination as to whether this cancer originated in the Veteran's lungs or developed due to metastatic disease. 

Second, opine as to the nature, etiology, and onset of the Veteran's status post left radical neck dissection by commenting on the following:

   (d) Whether it is at least as likely as not that the Veteran's left radical neck dissection had onset during his period of active service or within one year of his period of active service.
   
   (e) Whether it is at least as likely as not that any service-connected disability (singly or jointly) necessitated the Veteran's left radical neck dissection.
   
   (f) Whether there are any residuals or sequelae of the Veteran's left radical neck dissection.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Then readjudicate the Veteran's claims of service connection for lung cancer and status post left radical neck dissection.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


